Exhibit 10.3

    Contractor Agreement      

 

      pSivida Limited       ACN 009 232 026       Sol Capital Pty Ltd       ACN
129 790 478       Blake Dawson       Level 32, Exchange Plaza       2 The
Esplanade       Perth WA 6000       Australia       T 61 8 9366 8000       F 61
8 9366 8111       Reference       09-1412-4432       ©Blake Dawson 2008  



--------------------------------------------------------------------------------

Contents

 

1.    INTERPRETATION    1 2.    TERM OF AGREEMENT    4 3.    PROVISION OF
SERVICES    4 4.    MONTHLY FEE    5 5.    INVOICES    5 6.    CONFIDENTIAL
INFORMATION    6 7.    PRIVACY    6 8.    INTELLECTUAL PROPERTY    6 9.   
OCCUPATIONAL HEALTH AND SAFETY    7 10.    TAXATION    7 11.    TERMINATION    8
12.    AMENDMENT    8 13.    GENERAL    8



--------------------------------------------------------------------------------

Blake Dawson

 

 

Contractor Agreement

DATE 29 February 2008

PARTIES

pSivida Limited ACN 009 232 026 of Level 12, BGC Centre, 28 The Esplanade,
Perth WA 6000 (the Principal)

Sol Capital Pty Ltd ACN 129 790 478 of Level 12, BGC Centre, 28 The Esplanade,
Perth WA 6000 (the Contractor)

RECITALS

 

A. Mr Aaron Finlay (Finlay) was employed by the Principal from 3 May 2004 as
company secretary of the Principal (the Employment).

 

B. Finlay was also the company secretary of pSiNutria Limited and a member of
the board of pSiNutria Limited.

 

C. The Employment was terminated on the ground of redundancy on 28 February 2008
(the Termination) as a result of the Principal:

 

  (a) undertaking a reconstruction scheme of arrangement under section 413 of
the Corporations Act (Cth) 2001; and

 

  (b) ceasing to be an Australian listed company.

 

D. Finlay resigned from the Offices on or before the Termination (the
Resignation).

 

E. Finlay and the Principal, executed a Deed of Release with respect to the
Employment, the Offices, the Termination and the Resignation (the Deed).

 

F. Finlay has intimate knowledge of the business, trade secrets, functions and
work performed by employees of the Principal, customers and clients and
processes and operations (among other things) of the Principal. As a condition
precedent to completion of the Deed, the Principal and the Contractor have
agreed that the Principal will engage the Contractor as a contractor to provide
Finlay’s personal services to the Principal in accordance with this Agreement.

 

G. The Contractor has agreed to accept the appointment as a contractor to the
Principal and to provide the Services to the Principal as and when required by
the Principal in accordance with this Agreement.

OPERATIVE PROVISIONS

 

1. INTERPRETATION

 

1.1 Definitions

The following definitions apply in this Agreement.

Additional Invoice is defined in clause 5 of this Agreement.

 

 

Contractor Agreement    1



--------------------------------------------------------------------------------

Blake Dawson

 

 

Agreement means this agreement as amended from time to time in writing and
signed by the Parties.

Commencement Date means 29 February 2008.

Confidential Information means (a) during the term, all information marked as
confidential or advised in writing as being confidential in any form or medium
concerning any past, present or future business, operations or affairs of the
Principal, or of any customer of the Principal and (b) after the term all
information described in (a) above whether or not so marked. Confidential
Information includes but is not limited to:

 

  (a) all technical or non-technical data, formulae, patterns, programs,
devices, methods, techniques, plans, drawings, models and processes, source and
object code, software and computer records;

 

  (b) all business and marketing plans and projections, details of agreements
and arrangements with third parties, and customer and supplier information and
lists;

 

  (c) all financial information, pricing schedules and structures, product
margins, remuneration details and investment outlays;

 

  (d) all information concerning any employee, customer, Contractor or agent of
the Principal;

 

  (e) the Principal’s policies and procedures; and

 

  (f) all information contained in this Agreement,

but Confidential Information excludes information that has come into the public
domain other than by a breach of this Agreement.

Contractor means Sol Capital Pty Ltd ACN 129 790 478.

Finlay means Aaron Finlay.

GST means the same as in the GST Law.

GST Law means the same as “GST law” means in A New Tax System (Goods and
Services Tax) Act 1999 (Cth).

Intellectual Property Rights means all present and future rights conferred by
statute, common law or equity in or in relation to copyright, trade marks,
designs, patents, circuit layouts, plant varieties, business and domain names,
inventions and confidential information, and other results of intellectual
activity in the industrial, commercial, scientific, literary or artistic fields
whether or not registrable, registered or patentable.

These rights include:

 

  a) all rights in all applications to register these rights;

 

  b) all renewals and extensions of these rights; and

 

  c) all rights in the nature of these rights, such as Moral Rights.

Invoice is defined in clause 5 of this Agreement.

Materials means works, ideas, concepts, designs, inventions, developments,
improvements, systems or other material or information, created, made or
discovered by the Contractor (either alone or with others and whether before or
after the Commencement Date) in the course of the Contractor’s engagement or as
a result of using the resources of the Principal, or in any way relating to any
business of the Principal.

 

 

Contractor Agreement    2



--------------------------------------------------------------------------------

Blake Dawson

 

 

Moral Rights means rights of integrity of authorship, rights of attribution of
authorship, rights not to have authorship falsely attributed and rights of a
similar nature, that exist, or may come to exist, anywhere in the world in all
Materials made or to be made by the Contractor in the course of the Contractor’s
engagement.

Monthly Fee is defined in clause 4 of this Agreement.

Offices means all offices held by Finlay with the Principal and related bodies
corporate, including but not limited to:

 

  (a) company secretary and officer of the Principal; and

 

  (b) company secretary and member of the board of pSiNutria Limited.

Party means a party to this Agreement.

Principal means pSivida Limited ACN 009 232 026.

Services means the services the Principal and the Contractor agree from time to
time as relevant to the Principal’s operations and that are within the scope of
the Contractor’s competence.

Term means the period of 6 months from the Commencement Date.

 

1.2 Rules for interpreting this Agreement

Headings are for convenience only, and do not affect interpretation. The
following rules apply in interpreting this Agreement, except where the context
makes it clear that a rule is not intended to apply.

 

  (a) A reference to:

 

  (i) any legislation (including subordinate legislation) is to that legislation
as amended, re-enacted or replaced, and includes any subordinate legislation
issued under it;

 

  (ii) a policy, document or agreement, or a provision of a policy, document or
agreement, is to that policy, document, agreement or provision as amended,
supplemented, replaced or novated;

 

  (iii) a Party to this Agreement or to any other document or agreement includes
a permitted substitute or a permitted assign of that Party;

 

  (iv) a person includes any type of entity or body of persons, whether or not
it is incorporated or has a separate legal identity, and any executor,
administrator or successor in law of the person; and

 

  (v) anything (including a right, obligation, or concept) includes each part of
it.

 

  (b) A singular word includes the plural, and vice versa.

 

  (c) A word which suggests one gender includes the other gender.

 

  (d) If a word is defined, another part of speech has a corresponding meaning.

 

 

Contractor Agreement    3



--------------------------------------------------------------------------------

Blake Dawson

 

 

  (e) If an example is given of anything (including a right, obligation or
concept), such as by saying it includes something else, the example does not
limit the scope of that thing.

 

  (f) A reference to dollars or $ is to an amount in Australian currency.

 

2. TERM OF AGREEMENT

 

2.1 This Agreement commences on the Commencement Date and will continue until:

 

  (a) expiration of the Term, unless this Agreement is extended in accordance
with clause 2.2 of this Agreement; or

 

  (b) it is terminated earlier in accordance with clause 11 of this Agreement.

 

2.2 If the Principal and the Contractor agree, in writing, then this Agreement
will continue to apply after the expiration of the Term on a month-to-month
basis. Either party may terminate the Agreement at any time after the expiration
of the Term by providing the other party with one month’s written notice or
payment in lieu of notice.

 

3. PROVISION OF SERVICES

 

3.1 Services

 

  (a) The Contractor will ensure the Services are provided in a proper and
efficient manner in accordance with the terms of this Agreement.

 

  (b) The Contractor will ensure that the Services are performed diligently,
competently, with care and skill in a proper and professional manner.

 

3.2 Provision of the Services

The Contractor will provide the Services at such reasonable times as the
Principal and Contractor agree to a maximum of two days per week.

 

3.3 Location and facilities

 

  (a) The Contractor will provide the Services from a home office located at
Finlay’s home, or at any other premises as the Contractor may determine in its
sole discretion;

 

  (b) The Principal will provide the Contractor use of a laptop computer,
blackberry, mobile phone and desktop computer for the Term.

 

3.4 Warranty

The Principal does not warrant that the Contractor has preference or priority in
providing any service to the Principal.

 

3.5 Services to be provided by Finlay on behalf of the Contractor

 

  (a) Finlay is required to provide the Services to the Principal on behalf of
the Contractor. The Services are not to (and cannot) be provided through any
other person (e.g. an employee, contractor or agent of the Contractor).

 

 

Contractor Agreement    4



--------------------------------------------------------------------------------

Blake Dawson

 

 

  (b) Finlay is made available by the Contractor to provide Services to the
Principal pursuant to this Agreement. Finlay is solely the employee or
sub-contractor of the Contractor and will not be construed to be the employee or
sub-contractor of the Principal. Nor will the relationship between the Principal
and Finlay be construed as one of employer and employee.

 

  (c) The Contractor will contract with Finlay to ensure that Finlay has
obligations to the Contractor similar to the Contractor’s obligation in clauses
6, 8 and 9 of this Agreement.

 

4. MONTHLY FEE

 

4.1 Monthly Fee

As full consideration for the provision of the Services, the Principal will pay
the Contractor a fee of $13,000 gross per month (the Monthly Fee). The Monthly
Fee is exclusive of GST.

 

4.2 Additional hours

If requested in writing by the Principal to work additional hours per month, the
Principal will pay the Contractor an hourly rate of $240 per hour (exclusive of
GST).

 

4.3 Reimbursement of expenses

The Contractor is not entitled to reimbursement by the Principal for any
expenses incurred in providing the Services except with the Principal’s prior
written approval.

 

4.4 Full payment for the Services

The Contractor agrees that payment of the amounts provided for in this clause
constitute full payment for the provision of the Services, and the Principal is
not liable to pay any other amount to the Contractor.

 

5. INVOICES

 

5.1 Invoice Period

The Contractor will issue an invoice for the Monthly Fee each month in arrears
(the Invoice) and also an additional invoice each month detailing any requested
additional hours worked and any pre-approved amounts claimed for reimbursement
in than month (the Additional Invoice).

 

5.2 Payment of invoice

The Principal will pay each Invoice and Additional Invoice within 7 days of
receipt by the Principal of the Invoice and Additional Invoice and any
supporting documentation reasonably required by the Principal.

 

5.3 Withholding reimbursement

The Principal may withhold any payment (or part of any payment) due to the
Contractor under any Additional Invoice until the Contractor provides any
supporting documentation reasonably required by the Principal (e.g.
documentation supporting the reimbursement for expenses incurred).

 

 

Contractor Agreement    5



--------------------------------------------------------------------------------

Blake Dawson

 

 

6. CONFIDENTIAL INFORMATION

 

6.1 Confidential Information

The Contractor acknowledges that all Confidential Information of the Principal
which has or may come into the possession of the Contractor remains the property
of the Principal.

 

6.2 Non-disclosure

The Contractor must not, unless the Principal has first agreed in writing:

 

  (a) disclose to anyone else, or

 

  (b) use for a purpose other than the provision of the Services,

any of the Confidential Information either before or after the expiration or
termination of the Term and/or this Agreement.

 

6.3 Return of Confidential Information

On termination or expiry of this Agreement, the Contractor must immediately
return or cause to be returned, all originals and copies of any Confidential
Information in its possession.

 

7. PRIVACY

 

7.1 The Contractor must comply with his obligations under the Privacy Act 1988
(Cth).

 

7.2 The Contractor consents to the Principal collecting, using and disclosing
information about the Contractor and the Services provided by the Contractor to
the extent the Principal is carrying out its legitimate business. For example,
that collection, use or disclosure may involve the Principal collecting
information from or disclosing information to its accountants, lawyers, staff,
customers or suppliers, insurers and other third parties for business reasons.

 

8. INTELLECTUAL PROPERTY

 

8.1 In this clause Intellectual Property means all present and future rights
whether or not conferred by statute, common law or equity in or in relation to
any copyright, trade marks (including service marks), designs, business and
domain names, circuit layouts, trade secrets, inventions (including patents),
Confidential Information and know how and other results in the industrial,
commercial, scientific, literary or artistic fields (whether registered or not
and whether protected by statute or not).

 

8.2 The Contractor as beneficial owner assigns to the Principal absolutely all
Intellectual Property in any material, work, ideas, concepts, designs,
developments, improvements, systems, software, agreements or other materials
prepared or created by the Contractor in connection with this Agreement or the
provision of the Services (the Materials).

 

8.3 The Contractor must do all things necessary or desirable to give full effect
to the assignment under this clause to the Principal.

 

 

Contractor Agreement    6



--------------------------------------------------------------------------------

Blake Dawson

 

 

8.4 The Contractor warrants that:

 

  (a) the Materials, or the use or reproduction of the Materials, will not
infringe the Intellectual Property Rights of any person; and

 

  (b) except as required by this clause, the Contractor will not assign, license
or otherwise deal with the Materials.

 

8.5 On termination or expiry of this Agreement the Contractor must immediately
deliver to the Principal all originals and copies of Materials in its possession
or Materials that it can otherwise reasonably obtain.

 

8.6 Nothing in this Agreement prevents the Contractor from using any materials,
software, formats and precedents that the Contractor owned or was licensed to
use at the Commencement Date, whether or not the Principal has acquired rights
under this Agreement (or otherwise) to any adaptation or reproduction of them
through the Contractor’s provision of the Services.

 

9. OCCUPATIONAL HEALTH AND SAFETY

The Contractor must comply with occupational health and safety legislation and
all occupational health and safety policies and procedures issued by the
Principal from time to time.

 

10. TAXATION

 

10.1 Definitions in this clause

Words defined in the GST Law have the same meaning in this clause, unless it is
clear that a different meaning is intended.

 

10.2 Payment of GST

In addition to paying the Monthly Fee under clause 4 or other consideration
(which is exclusive of GST) the Principal must:

 

  (a) pay to the Contractor an amount equal to any GST payable for anything
provided or supplied by the Contractor in connection with this Agreement; and

 

  (b) make that payment as and when the Principal must pay or provide the
Monthly Fee or other consideration, but the Principal need not pay until 7 days
after receiving a tax invoice.

 

10.3 Tax invoice

The Contractor must issue a tax invoice (or an adjustment note) to the Principal
for any supply for which the Contractor may recover GST from the Principal under
this Agreement.

 

10.4 Overpayment

The Contractor must refund to the Principal any overpayment by the Principal for
GST within 14 days of the Contractor becoming aware of the overpayment.

 

 

Contractor Agreement    7



--------------------------------------------------------------------------------

Blake Dawson

 

 

10.5 Claim for a cost

If a Party has a claim for a cost on which the Party must pay GST, the claim is
for the cost plus all GST (except any GST for which that Party is entitled to an
input tax credit).

 

10.6 Contractor must be registered for GST

The Contractor must be registered for GST purposes. If the Contractor is not
registered for GST the Principal will have no obligation under this clause to
pay GST to the Contractor.

 

11. TERMINATION

 

11.1 Expiry of Term

Unless terminated earlier in accordance with clause 11.2 of this Agreement or
extended in accordance with clause 2.2 of this Agreement this Agreement will
terminate by the effluxion of time (without either Party having to provide
notice or payment in lieu of notice) on expiry of the Term.

 

11.2 Early termination

 

  (a) At any time prior to the expiry of the Term either Party may terminate
this Agreement by providing the other Party with one month’s written notice or
payment in lieu of notice.

 

  (b) If the Principal terminates this Agreement in accordance with clause
11.2(a), the Principal will pay to the Contractor an amount equivalent to the
Monthly Fee for each month remaining in the Term after the expiry of the notice
period.

 

11.3 No additional payment

The Contractor acknowledges that termination of this Agreement does not entitle
it to any form of payment or compensation by the Principal, except for payment
of the Monthly Fee for the relevant notice period and, in the case of
termination by the Principal, for each month remaining in the Term.

 

12. AMENDMENT

This document can only be amended, supplemented or replaced by another document
signed by the parties.

 

13. GENERAL

 

13.1 Governing law

This Agreement is governed by the law in force in Western Australia.

 

13.2 Operation of this document

 

  (a) This Agreement contains the entire agreement between the parties about its
subject matter. Any previous understanding, agreement, representation or
warranty relating to that subject matter is replaced by this document and has no
further effect.

 

 

Contractor Agreement    8



--------------------------------------------------------------------------------

Blake Dawson

 

 

  (b) Any provision of this Agreement which is unenforceable or partly
unenforceable is, where possible, to be severed to the extent necessary to make
this Agreement enforceable, unless this would materially change the intended
effect of this Agreement.

 

13.3 Inconsistency with other documents

If this Agreement is inconsistent with any other document or agreement between
the parties, to the fullest extent permitted by law this Agreement prevails to
the extent of the inconsistency.

 

13.4 Counterparts

This document may be executed in counterparts.

EXECUTED as an agreement

 

EXECUTED by pSivida Limited

ACN 009 232 026:

   

 

   

/s/ Lori Freedman

    Signature of director/secretary

 

   

Lori Freedman, VP, Corporate Affairs, General Counsel and Company Secretary

    Name EXECUTED by Sol Capital Pty Ltd, by its sole director and sole company
secretary:    

/s/ Aaron Finlay

    Signature of sole director and sole company secretary    

Aaron Finlay

    Name

 

 

Contractor Agreement    9